Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2014

                                      No. 04-14-00062-CV

                                Steven STAMPS and Eva Stamps,
                                          Appellants

                                                 v.

                                         Alva Elia RUIZ,
                                            Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 12-08-11759-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        The court reporter has filed a notification of late reporter’s record, stating that the
appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s
record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court